Case 3:20-cv-01939-RNC Document 49 Filed 01/06/21 Page 1 of 3

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

 

ANTONIO CABALLERO
Plaintiff CIVIL ACTION NO.:

Vv. 3:20-CV-01939-RNC
REVOLUTIONARY ARMED FORCES OF
COLOMBIA—PEOPLE'S ARMY A/K/A
FUERZAS ARMADAS REVOLUCIONARIAS
DE COLOMBIA-EJERCITO DEL PUEBLO,
AND NORTE DE VALLE CARTEL

Defendants JANUARY 6, 2021

 

EMERGENCY MOTION TO EXTEND TEMPORARY RESTRAINING ORDER
Pursuant to FRCP 65(b), Plaintiff Antonio Caballero
moves to extend the temporary restraining order currently in
place (#43) for a further 14 days so the court may conduct
its hearing on January 7, 2021 and Plaintiff may serve the
turnover order. The temporary restraining order expires
today and the hearing is tomorrow. Extending the temporary
restraining order for an additional time constitutes good
cause so this court’s exercise of jurisdiction is not
defeated.
Plaintiff incorporates the following into this motion:
1. His motion for a turnover order (#28), including
the affidavit of Attorney Leon N. Patricios (#28-
7) and memorandum in support (#28-8).
2. This court’s temporary restraining order (#43).
Therefore, the temporary restraining order should be

extended. Plaintiff suggests an additional 14-day period.
Case 3:20-cv-01939-RNC Document 49 Filed 01/06/21 Page 2 of 3

Therefore, the temporary restraining order should be

extended. Plaintiff suggests an additional 14-day period.

   

 

ye
Antonio Caballero

  
 

Trumbu Street ~ Suite 2200
Hartford, CT 06103

Mobile: (860) 543-4372

Direct: (860) 808-4123

Main: (860) 527-0400

Fax: (860) 249-7500

Email: PTL@HPLowry.com

Federal Bar # CT05955

 
  

Joseph I. Zumpano, Esq., PHV10932
E-mail address: jzumpano@zplaw.com
Leon N. Patricios, Esq., PHV10931
E-mail address: lpatricios@zplaw.com
Counsel for Plaintiff Antonio Caballero
ZUMPANO PATRICIOS, P.A.

312 Minorca Avenue

Coral Gables, FL 33134

Telephone: (305) 444-5565

CERTIFICATE OF SERVICE

 

I hereby certify that a copy of the foregoing was
mailed on this 6t2 day of January 2021 to:

FARC-EP

Juvenal Ovidio Ricardo Palmera Pineda a/k/a/
“Simon Trinidad”

Member of FARC-EP

BOP Register No. 27896-016

USP Florence ADMAX

U.S. Penitentiary

P.O. Box 8500

Florence, CO 81226

- ?-
C:\Users\hplowry\Documents\Caballero v. FARC - motio to extend TRO red.doc
Case 3:20-cv-01939-RNC Document 49 Filed 01/06/21

Norte De Valle Cartel

Diego Leon Montoya Sanchez
Member of NORTH VALLEY CARTEL
BOP Register No. 04171-748

FCI Petersburg Medium

Federal Correctional Institution
P.O. Box 1000

Petersburg, VA 23804

Interactive Brokers, LLC
One Pickwick Plaza
Greenwich, Connecticut 06830

ALBA Petroleos de El Salvadaor S.E.M. de C.V.
Boulevard Orden de Malta Sur

Block "A", Casa numero 1

Urbanizacion Santa Elena

Parque Industrial El Boquerén

Antiguo Cuscatlan, La Libertad.

El Salvador

Page 3 of 3

 

Hougton

_ 3 ~
C:\Users\hplowry\Documents\Caballero v. FARC - motio to extend TRO red.doc

Esq.
